DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,593,363. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,593,363 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Regarding claim 1,
Instant Application
U.S. Patent No. 10,593,363’s claim 1
A system for generating time-lapse videos, the system comprising:
A system that generates time-lapse videos, the system comprising: 
one or more physical processors configured by machine-readable instructions to:
one or more physical processors configured by machine-readable instructions to: 
obtain video information defining video content, the video content captured by an image capture device during a capture duration, the video content having a progress length, the video content including video frames that define visual content viewable as a function of progress through the progress length;
obtain video information defining video content, the video content captured by an image capture device during a capture duration, the video content having a progress length, the video content including video frames that define visual content viewable as a function of progress through the progress length, the video frames corresponding to moments within the progress length; 

obtain rotational position information of the image capture device, the rotational position information characterizing rotational positions of the image capture device during the capture duration based on output signals generated by a motion sensor;
determine time-lapse video frames from the video frames of the video content based on a comparison of a speed pattern of the time-lapse video frames and a desired speed pattern for time-lapse video content, differences between moments corresponding to the time-lapse video frames, angular velocity of the image capture device during capture of the time-lapse video frames, and angular acceleration of the image capture device during the capture of the time-lapse video frames; and
determine time-lapse video frames from the video frames of the video content based on a spatiotemporal metric, the spatiotemporal metric characterizing spatial smoothness and temporal regularity of the time-lapse video frames, the spatial smoothness determined based on the rotational positions of the image capture device corresponding to the time-lapse video frames and the temporal regularity determined based on moments corresponding to the time-lapse video frames, the spatiotemporal metric including a spatial acceleration component, a temporal acceleration component, a spatial velocity component and a temporal velocity component, wherein the spatial acceleration component is determined based on angular acceleration of the image capture device during capture of the time-lapse video frames, and the temporal acceleration component is determined based on differences between the moments corresponding to the time-lapse video frames; and 
generate the time-lapse video content based on the time-lapse video frames.
generate time-lapse video content based on the time-lapse video frames, the time-lapse video content including a fewer number of video frames than the video content.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,916,272. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,916,272 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1,
Instant Application
U.S. Patent No. 10,916,272’s claim 1
A system for generating time-lapse videos, the system comprising:
A system that generates time-lapse videos, the system comprising:
one or more physical processors configured by machine-readable instructions to:
one or more physical processors configured by machine-readable instructions to:
obtain video information defining video content, the video content captured by an image capture device during a capture duration, the video content having a progress length, the video content including video frames that define visual content viewable as a function of progress through the progress length;
obtain video information defining video content, the video content captured by an image capture device during a capture duration, the video content having a progress length, the video content including video frames that define visual content viewable as a function of progress through the progress length, the video frames corresponding to moments within the progress length;

obtain rotational position information of the image capture device, the rotational position information characterizing rotational positions of the image capture device during the capture duration;
determine time-lapse video frames from the video frames of the video content based on a comparison of a speed pattern of the time-lapse video frames and a desired speed pattern for time-lapse video content, differences between moments corresponding to the time-lapse video frames, angular velocity of the image capture device during capture of the time-lapse video frames, and angular acceleration of the image capture device during the capture of the time-lapse video frames; and
determine time-lapse video frames from the video frames of the video content based on spatiotemporal metric including a temporal velocity component, a temporal acceleration component, a spatial velocity component, and a spatial acceleration component, the temporal velocity component determined based on a comparison of a speed pattern of the time-lapse video frames and a desired speed pattern for the time-lapse video content, the temporal acceleration component determined based on differences between moments corresponding to the time-lapse video frames, the spatial velocity component determined based on angular velocity of the image capture device during capture of the time-lapse video frames, the spatial acceleration component determined based on angular acceleration of the image capture device during capture of the time-lapse video frames; and
generate the time-lapse video content based on the time-lapse video frames.
generate time-lapse video content based on the time-lapse video frames, the time-lapse video content including a fewer number of video frames than the video content.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,257,521. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,257,521 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1,
Instant Application
U.S. Patent No. 11,257,521’s claim 1
A system for generating time-lapse videos, the system comprising:
A system that generates time-lapse videos, the system comprising:
one or more physical processors configured by machine-readable instructions to: 
one or more physical processors configured by machine-readable instructions to:
obtain video information defining video content, the video content captured by an image capture device during a capture duration, the video content having a progress length, the video content including video frames that define visual content viewable as a function of progress through the progress length;
obtain video information defining video content, the video content captured by an image capture device during a capture duration, the video content having a progress length, the video content including video frames that define visual content viewable as a function of progress through the progress length, the video frames corresponding to moments within the progress length;

obtain rotational position information of the image capture device, the rotational position information characterizing rotational positions of the image capture device during the capture duration;
determine time-lapse video frames from the video frames of the video content based on a comparison of a speed pattern of the time-lapse video frames and a desired speed pattern for time-lapse video content, differences between moments corresponding to the time-lapse video frames, angular velocity of the image capture device during capture of the time-lapse video frames, and angular acceleration of the image capture device during the capture of the time-lapse video frames; and
determine time-lapse video frames from the video frames of the video content based on a spatiotemporal metric, the spatiotemporal metric determined based on a speed pattern of the time-lapse video frames, a desired speed pattern for time-lapse video content, moments corresponding to the time-lapse video frames, angular velocity of the image capture device during capture of the time-lapse video frames, angular acceleration of the image capture device during capture of the time-lapse video frames; and
generate the time-lapse video content based on the time-lapse video frames.
generate the time-lapse video content based on the time-lapse video frames.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kopf et al. (U.S. Patent Application Publication 2015/0248916) discloses a system that generates time-lapse videos, the system comprising: one or more physical processors (Figs. 1 and 2; paragraph [0026] – the memory 110 includes a video generation system 112 that creates the output hyper-lapse video 102 from the input video 104, where the video generation system 112 is executable by the processor 108; thus, the memory 110 includes instructions configured to generate the output hyper-lapse video 102) configured by machine-readable instructions to: obtain video information defining video content, the video content captured by an image capture device during a capture duration, the video content having a progress length, the video content including video frames that define visual content viewable as a function of progress through the progress length, the video frames corresponding to moments within the progress length (paragraph [0023] – the input video can be captured by a camera that is moving through space over time – the output hyper-lapse video generated from the input video is smoothed relative to a traditional time-lapse video that includes every n-th frame of the input video; paragraph [0025] – an example of a type of input video (from which the output hyper-lapse video is generated) is a first-person video – first-person cameras can operate hands-free and can capture the first-person video implicitly, rather than through explicit start-stop commands – the first-person camera can be worn or otherwise movable in concert with a user – it is to be appreciated, however, that the claimed subject matter is not limited to use of a first-person camera; rather, substantially any type of camera that can be held or moveable through space over time is intended to fall within the scope of the hereto appended claims – further, other types of input video captured by a camera that is moving through space are intended to fall within the scope of the hereto appended claims; paragraph [0028] – the data store 114 can retain a model of a scene 116 and input camera poses 118 for the input frames of the input video 104 – the input camera poses 118 include input camera positions and input camera orientations of a camera that captured the input frames of the input video 104 (e.g., an input camera pose for a given input frame includes an input camera position and an input camera orientation for the given input frame, etc.) – the input camera poses 118 for the input frames provide an estimate of motion of the camera that captured the input video 104; paragraph [0114] – the video generation system 112 can perform video stabilization – video stabilization techniques can be applied before and/or after naïve time-lapse frame decimation – a temporal coarse-to-fine stabilization technique that stabilizes the input video 104, then subsamples the frames in time by a small amount, and then repeats this process until a desired video length is reached can be employed); obtain rotational position information of the image capture device, the rotational position information characterizing rotational positions of the image capture device during the capture duration (paragraph [0052] – the interpolation component 306 can output the input camera poses 118, which can include the input camera positions and orientations for each frame of the input video 104 as recovered – further, the interpolation component 306 can output the model of the scene 116, which can include a depth map in the form of a dense rectangular grid of points for each frame; paragraph [0061] – let p(t) and f(t) be the desired output camera continuous position and orientation curves, respectively – the smoothed camera path computed by the path plan component 120 includes p(t) and f(t)); determine time-lapse video frames from the video frames of the video content based on a spatiotemporal metric, the spatiotemporal metric characterizing spatial smoothness and temporal regularity of the time-lapse video frames, the spatial smoothness determined based on the rotational positions of the image capture device corresponding to the time-lapse video frames and the temporal regularity determined based on moments corresponding to the time-lapse video frames (paragraph [0023] – the input video can be captured by a camera that is moving through space over time – the output hyper-lapse video generated from the input video is smoothed relative to a traditional time-lapse video that includes every n-th frame of the input video; paragraph [0034] – the render component 122 can implement a multi-frame image-based rendering algorithm that warps the input frames, computes the weight maps, adjusts for visibility, and blends resulting images using a temporal and spatial seam selection (e.g., graph cut) algorithm and Poisson blending; paragraphs [0035] and [0037]; paragraph [0087] – the selected input frames, for example, can be stitched and blended by the fusion component 704 using a temporal and spatial seam selection algorithm and Poisson blending; paragraph [0101] – spatio-temporal Poisson reconstruction; paragraph [0114] - the video generation system 112 can perform video stabilization – video stabilization techniques can be applied before and/or after naïve time-lapse frame decimation – a temporal coarse-to-fine stabilization technique that stabilizes the input video 104, then subsamples the frames in time by a small amount, and then repeats this process until a desired video length is reached can be employed; paragraph [0115] – the video generation system 112 can create a smooth hyper-lapse video from casually captured first-person video; paragraph [0116] – a view-independent quality metric that accounts for foreshortening induced by texture-mapping source images onto final views can be used – this metric can be integrated into the path planning objective and can result in a path that is smooth as well as placed and oriented to be renderable from the available input frames of the input video 104 – the input frames can be stitched and blended to create the output frames – the pipeline can produce smooth hyper-lapse video while mitigating cropping); and generate time-lapse video content based on the time-lapse video frames, the time-lapse video content including a fewer number of video frames than the video content (paragraph [0023] – the input video can be captured by a camera that is moving through space over time – the output hyper-lapse video generated from the input video is smoothed relative to a traditional time-lapse video that includes every n-th frame of the input video; paragraph [0087] – the selected input frames, for example, can be stitched and blended by the fusion component 704 using a temporal and spatial seam selection algorithm and Poisson blending).
Leizerovich, Jr. et al. (U. S. Patent Application Publication 2017/0195568) discloses a system that generates time-lapse videos, the system comprising: obtaining rotational position information characterizing rotational positions of the image capture device during the capture duration based on output signals generated by a motion sensor (paragraph [0057] – the first panoramic camera module 20, the second panoramic camera module 120 and/or the base module 12 may include one or more motion sensors – as used herein, the term “motion sensor” includes sensors that can detect motion, orientation, position and/or location, including linear motion and/or acceleration, rotational motion and/or acceleration, orientation of the camera system (e.g., pitch, yaw, tilt), geographic position, gravity vector, altitude, height, and the like – for example, the motion sensor(s) may include accelerometers, gyroscopes, global positioning system (GPS) sensors, barometers, and/or compasses that produce data simultaneously with the optical and, optionally audio data – such motion sensors can be used to provide the motion, orientation, position and location information used to perform some of the image processing and display functions described herein; paragraph [0099] – time-lapse, photo and burst modes may be provided).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 21, 2022